DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Examiner’s Remarks

  	Claims  16-20  are withdrawn as of November 10, 2022 without traverse.  
  	Claims 1-15 are examined.
  	This application contains 16-20  are drawn to an invention nonelected with traverse in the reply filed on November 10, 2022.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
  	Applicant is reminded that upon the cancellation of claims (i.e. Claims 16-20) to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

	
  	Applicant's election without traverse of  Group 1 (1-15)  in the reply filed on  is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by  Jung et al. (US Publication No.  2019/0261281 A1 and Jung hereinafter).

Regarding Claims 1 and 13, Jung teaches an apparatus for wireless communication at a user equipment (UE), comprising:
 a memory Para [0129-0131]; and at least one processor coupled to the memory, the at least one processor and the memory configured to  (i.e. processor)  Para [0131]: 
receive  (i.e. receiving)  Para [0005] and [0021] a search space configuration for a search space (i.e. search space)   Para [0120], the search space configuration configuring the search space to be associated Para [0120] with a plurality of active control   (set of active control)  Para 0052] resource sets (CORESETs)  (i.e. Coreset)  Para [0112]; 
and monitor   (i.e. monitoring periodicity)  Para  [0027]  or a physical downlink control channel (PDCCH)  (i.e. physical downlink control channel)  Para [0105] within the configured search space during one or more monitoring occasions (i.e. monitoring periodicity)  Para  [0027] , 
 at least one PDCCH candidate  (i.e. transmission for physical downlink control channel)  Para [0111] comprising components associated with different CORESETs  (i.e. control resource set of a particular user equipment0  Para [0120] on different monitoring occasions (i.e. monitoring periodicity)  Para  [0027]..

Allowable Subject Matter

  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:

Claims 2-12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
  	Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:   
The  prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification.  The prior art cited above fails to teach all of the Applicant’s claimed limitation.  In particularly, the claimed invention advantageously provides a finer level of detail that  includes monitoring first and second control resource sets, CORSET, with Physical downlink control channel, PDCCH,  candidates for first and second monitoring occasions being non-concurrent with the first monitoring occasion in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification.  

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.  The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  Taherzaheh, et al. (US Publication No.  2022/0232555 A1), “Indication of uplink control channel repetition in wireless communication” (July 21, 2022).
2.  Jung et al. (US Publication No.  2019/0261281 A1), “Method and apparatus having    power control for grant-free uplink transmission” (August 22, 2019).

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571- 272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov